Order settling the account of the receiver in a foreclosure action modified so as to surcharge the receiver with the amount of seventy-five dollars for rent accruing before the order extending the receivership, and so as to allow the receiver the sum of fifty dollars for his attorney’s services, and as so modified, affirmed, without costs. In our opinion, the plaintiff was entitled to the amount of rent collected by the receiver which accrued before the order extending the receivership, even though it was not actually paid until subsequently thereto. (Meeker v. Mayfair Cleaners & Dyers, Inc., 242 App. Div. 834 [2d Dept.], decided November 2, 1934.) Lazansky, P. J., Young, Carswell, Seudder and Tompkins, JJ.